Citation Nr: 1129716	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-15 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a liver disorder, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for skin melanoma, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to February 1972, from February 1991 to August 1991, and had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claims of entitlement to service connection for diabetes mellitus, Type II, peripheral neuropathy of the lower extremities, melanoma, a liver disorder, bilateral hearing loss, and tinnitus.  The appellant submitted a notice of disagreement with this determination in July 2008, and timely perfected his appeal in May 2009.

In a subsequent January 2011 rating decision, the RO granted the appellant's claims of entitlement to service connection for diabetes mellitus, Type II, and peripheral neuropathy of the lower extremities.  In view of the foregoing, these issues have been resolved and are not before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of the claims.  In his May 2009 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.




FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the appellant currently suffers from bilateral hearing loss as a result of noise exposure in active duty service.

2.  The preponderance of the evidence supports a finding that the appellant currently suffers from tinnitus as a result of noise exposure in active duty service.

3.  The appellant served in the Republic of Vietnam; therefore, herbicide exposure is presumed.

4.  The preponderance of the evidence is against a finding that the appellant currently suffers from a liver disorder that is the result of a disease or injury in service, to include exposure to herbicides.

5.  The preponderance of the evidence is against a finding that the appellant currently suffers from skin melanoma that is the result of a disease or injury in service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).

2.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).

3.  A liver disorder was not incurred in or aggravated by active duty service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2010); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2010).
4.  Skin melanoma was not incurred in or aggravated by active duty service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2010); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus, those claims have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the appellant's claims of entitlement to service connection for a liver disorder and skin melanoma decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the appellant's claims, letters dated in April 2007 and August 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The aforementioned notice letters also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's available service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Board notes that attempts were made to locate the Veteran's service medical records pertaining to his first period of active duty service; however, they are missing.  Although efforts have been made by VA to obtain these records, the Records Management Center (RMC), in response to two VA requests, reported that the records could not be located, and in March 2008, VA made a formal finding to the effect that these records are unavailable.  The Board realizes in cases such as these, VA has a heightened duty to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of this appellant's claim was undertaken with this duty in mind.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The appellant's VA treatment records and private medical records reflect comprehensive treatment of the appellant.  There is no indication that the appellant has a current liver disorder or skin melanoma.  As these treatment records are current and thorough, the Board finds that the preponderance of the medical evidence is against current diagnoses of the claimed disorders.  Examinations are not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).


A.  Bilateral Hearing Loss and Tinnitus

The appellant contends that he currently suffers from bilateral hearing loss and bilateral tinnitus as a result of his time in active duty service.  Specifically, the appellant alleges that his duties as an aviation unit commander exposed him to acoustic trauma.

In addition to the above, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2010).  Furthermore, sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).
With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).


Analysis

With respect to Shedden element (1), current diagnosis, the Board notes that during his December 2010 VA audiological examination, the appellant's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
65
70
LEFT
10
20
20
20
45

Thus, the appellant has a current diagnosis of bilateral hearing loss, for VA purposes.  Furthermore, the appellant was diagnosed with tinnitus.  Shedden element (1) has been satisfied.  See 38 C.F.R. § 3.385 (2010); see also Shedden, supra.

Review of the appellant's service records reveals that his Military Occupational Specialty (MOS) was listed as an aviation unit commander.  See DD Form 214.  Though there are no complaints of bilateral hearing loss or tinnitus during the appellant's time in service, his MOS is consistent with his complaints of acoustic trauma in service.  Furthermore, the Board finds that the appellant is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity and tinnitus since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes that the appellant was exposed to loud noise during service.  Thus, Shedden element (2), in-service disease or injury, has been satisfied.  See Shedden, supra.

With respect to crucial Shedden element (3), nexus, the medical evidence of record consists of medical opinions both for and against the appellant's claims.

In December 2010, the appellant participated in a VA audiological examination.  At that time, he reported suffering from bilateral hearing loss that had been present for approximately 10 years.  The appellant endorsed a positive history of protected and unprotected military noise exposure, specifically aircraft noise.  Occupational, recreational, and recent noise exposure were denied.  The VA examiner diagnosed the appellant with moderate bilateral sensorineural hearing loss and tinnitus.  The VA examiner stated that she could not resolve the question of whether the appellant's bilateral hearing loss and tinnitus were related to military service without resort to mere speculation.  The rationale provided for this conclusion included the fact that there were no audiograms for the first period of active duty service, and the audiograms performed in the 1990s were somewhat inconsistent, with some showing high frequency hearing loss and others not showing hearing loss at all.  There was also only one short period of active duty in the 1990s, although the appellant reported exposure to aircraft throughout active and Reserve duty.  Based on these factors, the VA examiner was unable to determine whether the hearing loss and tinnitus began as a result of military active duty noise exposure, Reserve duty noise exposure, or another etiology.  See VA Audiological Examination Report, December 14, 2010.

The Board is aware of the holding in Hensley v. Brown, 5 Vet. App. 155, 158 (1993), which established that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Based on the holding in Hensley as well as the fact that the appellant has denied any other noise exposure, but for that associated with military service, the Board does not find the December 2010 VA examiner's opinion to be probative.

In support of his claims, the appellant submitted a statement from R. Damron, M.D., his private physician, in June 2008.  At that time, Dr. Damron stated that the appellant had long suffered from bilateral hearing loss and tinnitus, which could be related to his military service.  See Private Medical Statement, R. Damron, M.D., June 30, 2008.  The Board is certainly aware that this statement speculates as to the cause of the appellant's hearing loss and tinnitus; however, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the present case, the Board concludes that the evidence is at least in equipoise and entitlement to service connection for bilateral hearing loss and tinnitus must be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Further, the Board notes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Board finds the appellant's claims regarding his having problems with tinnitus and bilateral hearing loss since shortly after his separation from active duty competent and credible evidence of continuity of symptomatology because the presence of these disorders is not a determination "medical in nature" and they are therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.


Therefore, with granting the appellant the benefit of any reasonable doubt in this matter, the Board concludes that service connection for tinnitus and bilateral hearing loss are warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and medical evidence of a nexus between the in-service injury and the current disabilities.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010); Shedden, supra.

B.  Liver Disorder and Skin Melanoma

The appellant contends that he currently suffers from a liver disorder and skin melanoma as a result of his exposure to herbicides in active duty service in the Republic of Vietnam (Vietnam).

The Board notes that a veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2010).  Review of the appellant's service records reveals that he served on active duty in Vietnam and is the recipient of the Vietnam Service Medal, thus exposure to Agent Orange is conceded.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2010).

On October 13, 2009, in accordance with authority provided in 38 U.S.C.A § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within Vietnam during the Vietnam era, for three new diseases (or disabilities): ischemic heart disease, Parkinson's disease, and B cell leukemias.  As required by 38 U.S.C.A. § 1116, VA will issue regulations through notice and comment rule-making procedures to establish the new presumptions of service connection for these diseases.  On November 20, 2009, the Secretary of VA directed the Board to stay action on all claims for service connection that cannot be granted under current law but that potentially may be granted based on the planned new presumptions of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  See Chairman's Memorandum, No. 01-09-25 (Nov. 20, 2009).  This stay does not apply to the appellant's claims.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in Vietnam during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(i) (2010).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2010).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d) (2010); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

Review of the appellant's available service treatment records does not reveal any indication that the appellant complained of or received treatment for a liver disorder or skin melanoma during his time in active or Reserve service.  Unfortunately, as noted above, the appellant's service treatment records for his first period of active duty (February 1970 to February 1972) are unavailable; however, service treatment records dated 1990 through 1998 are pertinently absent any indication that the appellant developed a liver disorder or skin melanoma during his remaining military service.  As indicated above however, the appellant has specifically contended that he developed these conditions as a result of in-service exposure to herbicides.  Due to the fact that the Veteran served in Vietnam, his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).  Shedden element (2) is therefore established on this presumptive basis.  See Shedden, supra.

The Board notes that a liver disorder and skin melanoma are not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e); therefore, medical nexus may not be presumed as a matter of law.  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board is obligated to fully consider whether any currently diagnosed conditions are the result of active military service.  See Combee, supra; see also Brock v. Brown, 10 Vet. App. 155 (1997) [holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange].  Accordingly, the Board will move on to discuss whether service connection may be awarded on a direct basis [based on his presumed exposure to herbicides].
Critically, the medical evidence of record fails to establish that the appellant currently suffers from a liver disorder or a skin melanoma.  With respect to the claimed liver condition, blood chemistry tests dated 2006 through 2008 were as follows:

Enzyme
2/7/06
1/24/07
2/6/08
8/11/08
8/24/09
Range
Albumin
4.6
4.7
4.4
\
4.5
3.5 - 5 g/dL
Aspartate aminotransferase (AST)
31
49 H
31
\
38
0 - 45 u/L
Alanine aminotransferase (ALT)
33
69 H
46 H
59 H
42 H
0 - 40 u/L
T. Bilirubin
0.8
0.8
1.1
\
\
0 - 1.3 mg/dL
D. Bilirubin
0.2
0.2
0.3
\
\
0 - 0.4 mg/dL

See VA Treatment Records, generally.  Though the appellant demonstrated elevated AST and ALT levels, indicative of abnormal liver function, at no time was he diagnosed with a liver disorder.

In support of his claim, the appellant has submitted a private medical statement from Dr. Damron, which noted that the appellant had abnormal liver function tests associated with hyperlipidemia and diabetes mellitus.  Dr. Damron opined that this could be related to the appellant's Vietnam service.  See Private Medical Statement, R. Damron, M.D., June 30, 2008.  Despite this opinion, Dr. Damron failed to diagnose the appellant with a specific liver disorder.  

With respect to the appellant's claim for service connection for a skin melanoma, short of several notations that the appellant had a history of melanoma, there was no indication that the appellant suffered from a current skin melanoma, nor was there any indication that he suffered from a skin melanoma within one year of discharge from service.  Though the Board is aware of the medical opinion provided by Dr. Damron, which stated that the appellant had numerous skin conditions and melanoma that "could be" related to Vietnam service, Dr. Damron failed to provide and rationale for this opinion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Without any rationale, the Board affords Dr. Damron's opinion little probative weight.

To the extent that the appellant or his representative is contending that the alleged disabilities are related to the appellant's military service, neither is competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the appellant and his representative in support of the claims are not competent medical evidence.

To the extent that the appellant is contending that he has suffered from a liver disorder and skin melanomas on a continuous basis since service, the Board is of course aware of the provisions of 38 C.F.R. § 3.303(b), discussed in the law and regulations section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.

The Board acknowledges that the appellant is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The appellant is not competent to diagnose any medical disorder [such as a liver disorder or skin melanoma] or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Espiritu, supra.  Moreover, the Board does not find the appellant's statements concerning continuing symptomatology to be credible in light of the negative objective evidence for years after service.  The fact that the clinical evidence record does not provide support for the appellant's contentions that he experienced continuous symptomatology since service is highly probative evidence against the claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].

Further and most notably, in order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of diagnosed liver disorder and skin melanoma, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claims of entitlement to service connection for a liver disorder and skin melanoma.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for a liver disorder, to include as secondary to herbicide exposure, is denied.

4.  Entitlement to service connection for skin melanoma, to include as secondary to herbicide exposure, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


